REDMANN, Judge.
Both parties appeal from a judgment which awarded plaintiff tenant $1,600 for all damages from a falling branch from a tree on defendant landlord’s premises.
There is evidence which would have supported a contrary conclusion on liability— such as hospital records reporting that plaintiff twice explained that her slightly injured arm resulted from a fall. Alternatively, quantum could have been smaller for the minor injury involved.
There is, on the other hand, other evidence that would support a conclusion that the injury lasted long beyond the six weeks that the trial judge concluded was its duration (and therefore caused the additional $1,300 of medical expenses which plaintiff incurred starting five months after the accident.)
But there is also evidence which does support the conclusions of the trial judge (including that plaintiff could not reasonably have believed that the later $1,300 medical expenses were necessary because of the tree incident, thus distinguishing Hillebrandt v. Holsum Bakeries, Inc., La.App., 4 Cir., 1972, 267 So.2d 608). We are not in a position to substitute our judgment for his; Canter v. Koehring, La.1973, 283 So.2d 716.
Affirmed.